Wjeston J.
delivered the opinion of the Court.
In virtue of the contract, for the alleged breach of which this action is brought, Gilmore and Deane acquired a right to the land therein described, upon performance of the conditions, which might be specially enforced by a bill in equity. An interest of sort might be very valuable. It is by law subject to attachment and execution. Stat. of 1829, ch. 431. And this is necessary to give effect to the just claims of creditors. The statute is broad enough to embrace it, though not. a several interest. The purchaser thereby becomes substituted for the original con-tractee, and has an interest in common with the other person or persons, for whose benefit the contract was made. They are not injured, or their rights impaired by such substitution. Upon any other construction, a debtor has only to unite with others in procuring contracts of this description, to any extent, and whatever maybe their value, set his creditors at defiance. It is said the interest is divisible. It may not be in the power of the con-tractces, while the interest remains in contract, to make such partition among themselves, as would make it the duty of the other contracting party to execute more than one deed. And yet upon payment or tender of the additional expense, there seems no good reason why he should refuse to do so, to carry into effect the lawful arrangements of the other parties.
It is of the essence of property, that it should bo modified to suit the convenience of those interested in it, provided thereby the rules and principles .of law are not violated. It was a deed, not deeds, the defendant stipulated to procure ; but it was to be given to Gilmore and Deane, their heirs and assigns, or to whomsoever else they might in writing appoint. Reddendo singula singulis, *488what is there to forbid each from assigning his interest ? If but one deed was to be given, the assignees could receive it, as well as the original contractees. That other persons might be substituted, the contract clearly contemplates. On the third day of June, following the date of the contract, Deane conveyed his interest to Black, reserving a right to redeem the same, upon payment of about two thousand dollars. The mode adopted was a mortgage of all Deane’s right, title, and interest in the land in question. They are terms sufficiently expressive to assign his right in the contract. Gilmore’s interest was unaffected. Whether associated with Deane or Black, it remained the same. The mortgage deed was recorded; and the case finds that Gilmore had actual notice of it. Justice requires that Black should there-afterwards be regarded, to the extent of his mortgage, as the as-signee or appointee of Deane; and no doubt his right as such would be sustained in equity, if not at law. But, however that, might be, on one point we are entirely satisfied, that Deane cou'id not lawfully make any other appointment, to the prejudice of the mortgage; nor could any other person with notice receive .such appointment, without being guilty of a fraud upon the mortgagee. Gilmore claims now to defeat the mortgage, of which he had previous notice, in virtue of an appointment subsequently made by Deane to himself. This cannot be permitted, without a violation of good faith. By his assignment to Black, Deane has disabled himself from making any other appointment; and of this Gilmore was fully apprized. Under these circumstances, we cannot regard him as the appointee of Deane, unless he first extinguishes Black’s mortgage. Gilmore then had no right to insist upon a deed to himself alone, and the deed which he refused, running to himself and Deane, ought to have been accepted.
It has been contended that the contract in question is a partnership concern, and the case of Bullard v. Dame, 7 Pick. 239, and certain other cases from Johnson, have been cited to show that a company or copartnership cannot be compelled to receive a stranger into their league. And this is no doubt true with respect to partnerships, properly so called. But they do not arise merely from the joint purchase even of merchandise. If two persons unite, for instance, in the purchase of one hundred chests *489of tea, and give their joint note for thorn, they do not thereby' become partners. Each party is at liberty to sell his own interest, and he has no authority to sell that of his companion. To constitute a partnership, as between the parties, there must be an agreement express, or implied from the nature of the business, to participate in profit and loss in buying and selling, or in carrying on some joint labor or enlerprize. This relation is not to be implied from the purchase, by two or more persons, of real estate; the law declaring such purchase to be an estate in common, unless it is otherwise clearly expressed. And an agreement to purchase such estate, cannot have the effect to create a partnership.
It is insisted that Blade, having received from Gilmore the whole purchase money, and contributing no part of it, has waived Ms mortgage. It was paid voluntarily. What he received, was m his capacity as agent, in the discharge of his duty to his prin-í.’.pa's. if he claims to hold Deane’s part, in virtue of his mortgage, and Deane has paid less than his part, Gilmore may have a just, claim upon him for contribution. That may be enforced in imothfn, action ; but the caso before us presents no breach of tb * contract declared on.

Nonsuit confirmed.